Citation Nr: 1044861	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for the loss of use of a 
creative organ (originally claimed as a decrease in libido), to 
include as secondary to the service-connected post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal 
disability ((originally claimed as irritable bowel syndrome (IBS) 
and gastroesophageal reflux disease (GERD)), to include as 
secondary to the service-connected PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling. 






REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
By that rating action, the RO denied entitlement to service 
connection for a disability manifested by a decrease in libido, 
gastrointestinal disorder (originally claimed as IBS and GERD), 
to include as secondary to the service-connected PTSD, and 
entitlement to TDIU.  The Veteran appealed the RO's June 2005 
rating action to the Board.  

In a May 2008 decision, the Board denied the claims for service 
connection for the loss of use of a creative organ (originally 
claimed as a decrease in libido) and a gastrointestinal disorder 
(originally claimed as IBS and GERD), each to include as 
secondary to the service-connected PTSD.  The Board also denied 
entitlement to TDIU.  The Veteran appealed the Board's May 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2010 Memorandum Decision, the Court 
vacated the Board's May 2008 decision and remanded the matter to 
the Board for readjudication.




The issue of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The Veteran has also appealed an April 2009 rating action to the 
Board. By that rating action, the RO continued a 50 percent 
rating assigned to the service-connected PTSD. 

For the reasons detailed below, the appeal is REMANDED to the RO 
in order to comply with the instructions of the Court's 
Memorandum Decision, and for other procedural and evidentiary 
development .  VA will notify the Veteran if further action is 
required.


REMAND

In denying the service connection claims in May 2008, the Board 
relied on May 2005 VA examination reports, when VA examiners 
concluded that the Veteran had a "decrease in libido which 
appears to be leading to erectile dysfunction," that PTSD had 
not been shown to cause gastrointestinal conditions or GERD and 
that it was less likely than not that the Veteran's 
gastrointestinal condition had any relationship to his PTSD.  
(See May 2005 VA urology, PTSD and gastrointestinal examination 
reports, respectively).   

In its April 2010 Memorandum Decision, the Court concluded that 
the above-cited VA opinions were unclear, conclusory and 
unsupported by the medical and scientific evidence of record, and 
that the Board erred by relying on them and making its own 
medical conclusion without first obtaining independent evidence.  
((See April 2010 Memorandum Decision, pages (pgs.) 2-5, citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).


Concerning the increased evaluation claim on appeal, the Veteran, 
through his representative, has maintained that his PTSD has 
increased in severity since VA last examined him for this 
disability in April 2009.  (See Veteran's attorney's written 
argument to VA, dated in May 2009 and accepted as a Notice of 
Disagreement to the appealed April 2009 rating action). 

The resolution of the service connection and increased rating 
claims may have a bearing upon the claim of entitlement to TDIU.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ascertain if the Veteran has received 
any medical treatment for the disabilities 
at issue (loss of a creative organ claimed 
a loss of libido; a gastrointestinal 
disorder to include GERD and IBS; and PTSD) 
that has not been included in the claims 
folder.  Provide the Veteran with 
appropriate releases of information for VA 
to obtain such evidence.

	a. Specifically request that the 
Veteran provide 
any substantiation for his assertion 
that medications prescribed for 
treatment of PTSD, to include but not 
limited to Fluoxetine, 
Cyclobenzaprine, Hydrocodone, and/or 
Simvastatin; singly, together, or in 
any combination with each other, 
(provided that one or more medications 
are prescribed for a service-connected 
PTSD) cause any gastrointestinal 
disorder. 

b.  Specifically, the Veteran and 
through his counsel must be invited to 
submit copies of articles cited in 
pleadings before the Court:  "PTSD 
and Physical Health," National Center 
for PTSD - Fact Sheet; authored by Kay 
Janowski, M.D.; "Post-Traumatic 
Stress Disorder:  Research at the 
National Institute of Mental Health, 
Committee on Oversight and Government 
Reform; United States House of 
Representatives; Thomas R. Insel, 
M.D., May 24, 2007; and "Reliving 
Trauma - Post-Traumatic Stress 
Disorder," National Institute of 
Mental Health, NIH Publication No. 01-
4597 (October 2001).

2. Return the claims folder to the VA 
urologist who conducted the May 2005 
examination, under 38 C.F.R. § 4.2.  If 
that examiner is no longer employed by VA 
or is otherwise unavailable, schedule the 
Veteran for a VA urology examination, to be 
conducted by an appropriately qualified 
examiner.  The following considerations 
will govern the examination:

a. The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of the claims files, the 
medical records obtained and a copy of 
this remand.

b. The examiner must respond fully to 
the following inquiries, and provide 
the medical basis or bases for any 
conclusions reached: 

(1) Does the Veteran have loss of 
libido or loss of erectile power 
due to Fluoxetin; or due to any 
other medication prescribed for 
PTSD?

(2)  Does the Veteran have loss 
of libido or loss of erectile 
power due to any incident of 
military service?

3. Return the claims folder to the VA 
gastroenterologist who conducted the May 
2005 examination, under 38 C.F.R. § 4.2.  
If that examiner is no longer employed by 
VA or is otherwise unavailable, schedule 
the Veteran for a VA gastroenterology  
examination, to be conducted by an 
appropriately qualified examiner.  The 
following considerations will govern the 
examination:

a. The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of the claims files, the 
medical records obtained and a copy of 
this remand.

b. The examiner must respond fully to 
the following inquiries, and provide 
the medical basis or bases for any 
conclusions reached: 

(1) Does the Veteran have 
irritable bowel syndrome as a due 
to Fluoxetin; or due to any other 
medication prescribed for PTSD?

(2)  Does the Veteran have 
irritable bowel syndrome due to 
any incident of military service?

(3)  Does the Veteran have GERD 
as a due to Fluoxetin; or due to 
any other medication prescribed 
for PTSD?

(4) Does the Veteran have GERD 
due to any incident of military 
service?
 
The examiner's attention is called to 
the Veteran's citation of the articles 
"PTSD and Physical Health," National 
Center for PTSD - Fact Sheet; authored 
by Kay Janowski, M.D.; "Post-
Traumatic Stress Disorder:  Research 
at the National Institute of Mental 
Health, Committee on Oversight and 
Government Reform; United States House 
of Representatives; Thomas R. Insel, 
M.D., May 24, 2007; and "Reliving 
Trauma - Post-Traumatic Stress 
Disorder," National Institute of 
Mental Health, NIH Publication No. 01-
4597 (October 2001).

4.  Schedule the Veteran for a psychiatric 
examination to be conducted by an 
appropriately qualified examiner.  The 
following considerations will govern the 
examination:

a. The claims files, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of the claims files, the 
medical records obtained and a copy of 
this remand.

b. The examiner must respond fully to 
the following inquiries, and provide 
the medical basis or bases for any 
conclusions reached: 

(1)  Does the Veteran's service-
connected PTSD, to include 
medications prescribed for 
treatment of that disorder, to 
include Fluoxetin caused or 
aggravated (made permanently 
worse) any currently diagnosed 
disability manifested by a 
decrease in libido and/or sexual 
dysfunction. 

(2)  What is the severity of the 
Veteran's PTSD, with respect to 
the existence and extent (or 
frequency, as appropriate) of: 
memory loss; depressed mood; 
anxiety; panic attacks; sleep 
impairment; impaired judgment, 
speech, impulse control and/or 
thought processes; neglect of 
personal hygiene and appearance; 
suicidal ideation; and delusions 
and/or hallucinations.  The 
examiner also should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment 
of Functioning (GAF) score 
representing the level of 
impairment due to the Veteran's 
PTSD.

(3) Does the Veteran's service-
connected disorder PTSD, along 
with any other service-connected 
disorder(s), singly or in 
combination, preclude the Veteran 
from substantially gainful 
employment.  In discussing the 
relevant clinical findings, the 
examiner must state the extent to 
which both social and 
occupational functioning are 
limited by the Veteran's PTSD.  

5. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO to be 
appropriate under the law.  Then, 
readjudicate the service connection, TDIU 
and increased evaluation claims.  In 
readjudicating the increased evaluation 
claim on appeal, the RO must consider the 
application, if warranted, of staged 
ratings pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

If any benefit sought on appeal is not granted to the Veteran's 
satisfaction, he and his attorney must be furnished a 
Supplemental Statement of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the case should be returned to 
the Board for further appellate action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection, TDIU and 
increased evaluation claims on appeal.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection, 
TDIU and increased evaluation claims.  His cooperation in VA's 
efforts to develop these claims, including reporting for 
scheduled VA examinations, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of his claims.  38 C.F.R. § 
3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


